Citation Nr: 0004288	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-02 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant, V.V.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claim 
seeking entitlement to service connection for post-traumatic 
stress disorder (PTSD).  In July 1997, a Notice of 
Disagreement was received, and a statement of the case was 
issued in December 1997.  Since the veteran addressed this 
issue at the RO hearing in February 1998, and there is a 
transcript of his testimony on file, the hearing transcript 
is a timely Substantive Appeal.  See 38 C.F.R. § 20.202 
(1999); see also Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(when oral remarks (i.e., hearing testimony) are transcribed, 
a statement becomes written).


FINDINGS OF FACT

1.  In a decision, dated in June 1994, the RO denied the 
veteran's claim for service connection for PTSD.

2.  The evidence received since the RO's June 1994 decision 
with regard to PTSD which was not previously considered is 
not cumulative of other evidence of record, is probative of 
the issue at hand, and, in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

3.  The appellant does not have PTSD attributable to military 
service or to any incident of active duty.




CONCLUSIONS OF LAW

1.  The RO's June 1994 decision, denying a claim of 
entitlement to service connection for PTSD, was final.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence has been received since the 
RO's June 1994 decision denying the appellant's claim for 
PTSD, and the claim for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  PTSD was not incurred or aggravated by the appellant's 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in a June 1994 
decision, the RO denied a claim of entitlement to service 
connection for PTSD.  A review of that determination reveals 
that the RO found that the evidence did not show that the 
veteran had PTSD.  The was no appeal, and the RO's June 1994 
decision became final.  38 U.S.C.A. § 7105(b).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  

Subsequent to the RO's June 1994 decision, VA medical records 
and other evidence was received, and in June 1997, the RO 
apparently determined that new and material evidence had been 
received to reopen a claim for service connection for PTSD.  
The RO denied the claim on the merits, for lack of a verified 
stressor.

Notwithstanding the RO's denial of the claim on the merits, 
the Board will consider whether new and material evidence has 
been submitted.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996). 

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for PTSD.  When a claimant seeks to reopen a claim based upon 
additional evidence, VA must perform a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  First, VA 
must determine whether the evidence is new and material under 
38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  Elkins v. West, 12 
Vet. App. at 213-214.  Accordingly, the Board must consider 
whether new and material evidence has been received since the 
RO's June 1994 decision.

In this case, the Board notes that in June 1994 it denied the 
veteran's claim after finding that the evidence did not show 
that the veteran had combat, or that there was a verified 
stressor.  A review of the evidence of record at the time of 
the Board's decision shows that although there was medical 
evidence of PTSD, there was no verified stressor to support 
the PTSD diagnoses.  Evidence received since the RO's June 
1994 decision is remarkable for a cover letter from the U.S. 
Armed Service Center for Research of Unit Records (USASCRUR), 
dated in September 1998, and a VA examination reports, dated 
in May 1997 and May 1998.  The USASCRUR letter is accompanied 
by operational reports for the veteran's battalion which 
generally discuss that unit's activities while in Vietnam, to 
include several instances of enemy action.  The VA 
examination reports show that the veteran was diagnosed with 
PTSD that was related to his service.  

Based on the foregoing, the Board finds that as this evidence 
was not of record at the time of the RO's June 1994 decision, 
and as this evidence contains service records of the 
veteran's battalion which documents enemy action during the 
time the veteran was in Vietnam, this evidence is not 
cumulative, and is "new" within the meaning of Elkins, 
supra.  The Board further finds that as this evidence 
directly relates to the basis for the RO's denial of the 
veteran's claim in June 1994, this evidence is probative of 
the issue at hand, and, in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, the Board finds that new and 
material evidence has been submitted.  The claim for PTSD is 
therefore reopened, and the Board proceeds with its review of 
the evidence on a de novo basis. 


II.  Service Connection

A review of the veteran's written statements shows that he 
essentially asserts that he has PTSD as a result of stressors 
witnessed during service in Vietnam.  The Board initially 
notes that in June 1994, the RO denied the veteran's claim on 
the merits after finding that there was no verifiable 
stressor to support a diagnosis of PTSD.  The veteran has 
appealed.  

As competent evidence of a diagnosis of PTSD, and a nexus to 
active duty, has been presented, the appellant's claim for 
PTSD is well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A.        § 5107(a). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

With regard to the medical evidence, the veteran's service 
medical records show that he was treated for complaints that 
included headaches and nervousness in December 1968, and that 
there were "no real problems."  The remainder of the 
service medical records are silent as to complaints, 
treatment or a diagnosis involving an acquired psychiatric 
disorder.  The veteran's separation examination report, dated 
in October 1969, shows that his psyche was clinically 
evaluated as normal.  The post-service medical evidence 
includes VA examination reports, dated in September 1993, May 
1997 and May 1998 which contain Axis I diagnoses of PTSD.  

The veteran's DD Form 214 shows that the veteran's awards 
include the Vietnam Service Medal and the Vietnam Campaign 
Medal.  His military occupation specialty was carpenter.  The 
veteran's personnel file (DA Form 20) shows that he served in 
the principal duty of heavy construction carpenter with 
Company C, 84th Engineering Battalion (Construction) 
(hereinafter 84th EB), from March 20, 1968 until March 8, 
1969.  The service personnel records show that the veteran 
did not receive any medals or decorations evincing combat.  
See 38 C.F.R. § 3.304(f).

The Board initially finds that there is insufficient 
objective evidence to warrant a preliminary finding that the 
veteran participated in combat with the enemy.  See Cohen v. 
Brown, 10 Vet. App. 128, 145 (1997).  A letter from the 
USASCRUR, dated in September 1998, discussed infra, shows 
that they did not verify any particular claimed stressor, and 
does not show that the veteran or his unit participated in 
combat during any time at which he was a member.  In 
addition, the USASCRUR's letter was accompanied by 
operational reports (OR's) for the 84th EB show that the 
battalion's "letter" companies were spread out in different 
locations, and do not contain objective evidence to show that 
the veteran was wounded, or that any member of Company C was 
killed or wounded due to enemy action at anytime during the 
veteran's service in Vietnam.  See Ashley v. Brown 6 Vet. 
App. 52, 56 (1993) (noting that unit casualties may serve as 
proof of combat).  Finally, although the veteran's DA 20 
lists a "Tet Counter Offensive" campaign, the nature and 
extent of the veteran's participation in this operation is 
not described, and the Board declines to afford this entry 
the same weight as the commendations or awards which may show 
combat.  See 38 C.F.R. § 3.304(f).  In addition, the Board 
finds that this notation is of less weight when considering 
the other evidence in the veteran's service records, which 
contain specific information as to his duty as a heavy 
construction carpenter with a construction engineering unit.  
Based on the foregoing, the Board finds that the evidence 
does not show that the veteran participated in combat.  See 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997). 

Where VA determines that the veteran did not engage in combat 
with the enemy, and was not a POW, or the claimed stressor is 
not related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998); see also Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  
(1996); M21-1, Part IV, paragraph 11.38(b)(3) (Change 65, 
October 28, 1998).

In this case, a review of the veteran's statements shows 
that, broadly stated, the veteran alleges that he has PTSD as 
the result of exposure to sniper fire, enemy shelling, and 
seeing dead bodies.  However, the Court has held that it is 
not an impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this case, a review of the evidence shows that, with one 
exception, the veteran has not provided useful names, dates 
and/or places, or other useful identifying information, which 
would allow for verification of exposure to sniper fire, 
enemy shelling, and seeing dead bodies.  Accordingly, further 
development is not required with regard to this "stressor."  
See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993); see also M21-1, Part IV, 
paragraph 11.38(f)(2) (Change 65, October 28, 1998).  In this 
case, the only stressor for which any appreciable detail has 
been provided involves the veteran assertion that he saw 
dismembered bodies of Viet Cong sappers the day after they 
blew up one or more fuel tanks at an unidentified 
installation at an unspecified time.  He testified that there 
were no U.S. casualties.  He has submitted a picture of 
himself posing next to what appears to be either a glove or a 
human hand.  

The Board finds that there is no verified stressor which 
could serve as a basis for granting the veteran's PTSD claim.  
Initially, the Board finds that the veteran is not a credible 
historian.  Specifically, although a review of his VA mental 
disorders examination report, dated in May 1998, shows that 
he claimed that he witnessed "buddies of his being wounded 
and killed," he has never provided any names, and he did not 
claim such a stressors during either one of his hearings, or 
in his June 1994 stressor statement. In addition, during his 
hearing, held in February 1998, he testified that he was not 
responsible for policing up body parts at the time he saw 
dead bodies following a sapper attack on a fuel dump.  
However, at his hearing in November 1999, the veteran 
described describing pulling hands and arms off of bodies, 
and moving bodies, after he was asked, "[C]ould you tell us 
more about what happened as you were policing up body 
parts?"  Accordingly, given the inconsistencies and 
contradictions in the veteran's assertions, the Board finds 
that the veteran is not a credible historian.

As for the other evidence, the claims file contains a letter 
from the USASCRUR, dated in September 1998, which shows that 
it did not verify any of the claimed stressors.  The 
USASCRUR's letter is accompanied by OR's for the 84th EB 
which show, in general, that Company C was involved in a 
variety of construction projects in various locations.  Of 
particular note, the OR for the period ending in April 1968 
shows that both Company C, and the 84th EB, were attacked at 
the base camp in Qui Nhon, and that Company C took 
casualties.  In addition, the OR for the quarter ending in 
April 1969 states that, "There were no incidents of enemy 
action against base camps of this Battalion," and notes that 
there was an attack on a facility identified as "Tank Farm 
#2."  

The Board finds that none of the claimed stressors have been 
verified.  With regard to the notations attacks for the 
period ending in April 1968, the OR indicates that these 
attacks took place in February 1968, prior to the veteran's 
arrival in Vietnam.  With regard to the notation of an attack 
on Tank Farm #2, the Board finds that this notation, even 
when combined with the veteran's testimony and his 
photograph, is insufficient to verify the claimed stressor 
involving seeing dead bodies subsequent to an attack on a 
fuel dump.  Specifically, the veteran has not identified the 
general area, or even the month, of this claimed stressor, 
and the Board has determined that he is not a credible 
historian.  In addition, the OR merely indicates that the 
84th EB supported the 134th Quartermaster Company with 
several heavy vehicles after an attack on Tank Farm #2 
(emphasis added).  However, the veteran's principal duty is 
shown to be a heavy construction carpenter.  Finally, when 
read in context the OR appears to show that Tank Farm #2 
belonged to the Quartermaster Corps, and was not located at 
an 84th EB base camp.  In summary, the objective evidence 
does not show that any of the claimed stressors have been 
verified.  The Board parenthetically notes that in its 
September 1998 letter, the USASCRUR stated that it required 
much more specific information regarding the claimed 
stressors.  However, the veteran indicated that he was unable 
to provide such details at his most recent hearing, held in 
November 1999.  

Although the record contains a diagnoses of PTSD linked to 
his service, there is no official verification of the claimed 
stressors.  As such, the diagnoses contain unsupported 
conclusions which are insufficient to warrant a grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996) (something more than medical nexus 
evidence is required to fulfill the requirement for 
"credible supporting evidence"); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Based on the foregoing, 
the veteran's claim for service connection for PTSD fails on 
the basis that there is no verified stressor; that all 
elements required for such a showing have not been met; and 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran' s claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

